Citation Nr: 1520556	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-30 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from March 1977 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2014.  A transcript is of record.


FINDINGS OF FACT

1.  Service connection for tinnitus was previously denied in a February 2009 rating decision, which was not appealed and became final.

2.  Evidence added to the record since the February 2009 rating action relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim.

3.  The evidence is at least in relative equipoise on the question of whether the Veteran's tinnitus is related to acoustic trauma in active service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the February 2009 rating decision, denying service connection for tinnitus, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  
	
Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system, i.e tinnitus, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran's claim of entitlement to service connection for tinnitus was denied in a February 2009 rating decision, which is now final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2014).  The Veteran did not file a notice of disagreement with the February 2009 rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 2009 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  

The February 2009 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2014).  In order to reopen the claim, the appellant must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

At the time of the February 2009 rating decision, the evidence included the service treatment records, which do not show complaints or a diagnosis of tinnitus.  The Veteran's DD Form 214 shows that he served in the Air Force as an aircraft armament systems specialist.  At a November 2007 hearing before a Decision Review Officer, the Veteran testified that during service he was a weapons mechanic and worked on the flight line.  He was exposed to noise from jet engines on an almost daily basis, and it was loud even when wearing a headset.  The Veteran further testified that the ringing in his ears had gotten louder over the years.  Private audiology treatment records from October 2008 show a diagnosis of tinnitus.  October 2008 VA primary care treatment records also indicate that the Veteran had tinnitus.

The Veteran had a VA examination in December 2008.  He reported noise exposure from the flight line with the use of hearing protection during military service, post-service noise exposure in his occupation as a carpenter without hearing protection, and recreational noise exposure from hunting with hearing protection.  The examiner diagnosed the Veteran with tinnitus and opined that it was not as least as likely as not that it was related to military service because tinnitus was not mentioned at discharge and the discharge paperwork indicated normal ears.  

The additional evidence added to the record since the February 2009 rating decision includes a January 2012 statement from the Veteran in which he wrote that he worked on the flight line and at the end of the runway, both of which exposed him to noise.  The Veteran testified at the April 2014 Board hearing that he had had tinnitus since the late 1970s, when he was in the Air Force.  He was exposed to noise from jet engines.  The tinnitus made it difficult for him to be able to tell if people were talking to him and to hear with background noise.

The Board finds the newly submitted documents to be new and material and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.  The opinion of the December 2008 VA examiner cannot be given probative value because the Veteran's is competent to report having tinnitus since service, and the Board finds him to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2014).  The record is at least in equipoise regarding whether the Veteran has had recurrent tinnitus since his active service.  Therefore, the claim for service connection is granted.
 

ORDER

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


